 Case 8:19-cv-01692-GW-PLA Document 50 Filed 08/06/20 Page 1 of 1 Page ID #:1113


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1692-GW-PLAx                                          Date      August 6, 2020
 Title             SkyHawke Technologies, LLC, et al. v. GolfzonDeca, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Jack Olivo                                          Erica J. Van Loon
                         Kunal Jain                                          Joshua J. Pollack
                    Franklin D. Rosenblatt
 PROCEEDINGS:                 TELEPHONIC HEARING ON DEFENDANTS DECA
                              INTERNATIONAL CORP. AND GOLFZONDECA, INC.'S MOTION
                              TO DISMISS PLAINTIFFS' FIRST AMENDED COMPLAINT [30]; and
                              PLAINTIFFS' MOTION FOR A PRELIMINARY INJUNCTION [36]


The Court’s Tentative Ruling was issued on August 3, 2020 (Docket No. 49). Court hears oral
argument. For reasons stated on the record, Defendants’ Motion is TAKEN UNDER SUBMISSION.
Court to issue its ruling.




                                                                                                   :    05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
